Citation Nr: 1129074	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-33 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 11, 2008, for the assignment of a 100 percent evaluation for depression, not otherwise specified, with psychotic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to January 1978.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the October 2008 rating decision on appeal, the RO recharacterized the service-connected disability from depressive disorder to depression, not otherwise specified, with psychotic features.

A hearing was held on June 3, 2011, by means of video conferencing equipment with the appellant in Winston-Salem, North Carolina, before the undersigned Acting Veterans Law Judge sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO granted entitlement to service connection for depressive disorder and assigned a 10 percent evaluation effective from July 31, 2001.  The Veteran did not appeal that decision.

2.  In a June 2007 rating decision, the RO granted a 30 percent evaluation for depressive disorder effective from June 26, 2006.  The Veteran did not appeal that decision.  

3.  An informal claim for an increased evaluation for depressive disorder was received on November 6, 2007.

4.  The evidence within the one-year period prior to the claim for increase up until March 11, 2008, does not establish that depression, not otherwise specified, with psychotic features caused total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The RO's February 2004 and June 2007 rating decisions, assigning 10 percent and 30 percent evaluations for depressive disorder, respectively, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  The criteria for a 100 percent evaluation prior to March 11, 2008, for depression, not otherwise specified, with psychotic features have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Nevertheless, the Board notes that such notice is unnecessary in this case.  The Veteran is challenging the effective date for the grant of an increased evaluation in an October 2008 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date prior to March 11, 2008, for the assignment of a 100 percent disability evaluation for depression not otherwise specific with psychotic features.  The RO properly issued a statement of the case in August 2009 addressing the effective-date issue, to include providing the Veteran with the applicable law.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  His records were also obtained from the Social Security Administration (SSA), and he has not identified any outstanding records that are pertinent to his claim. The Veteran was also provided the opportunity to testify at a hearing before the Board. 

The Veteran was provided with a VA examination in October 2008 in connection with the claim for an increased evaluation.  While VA did not provide the Veteran with an examination in connection with his current claim for an earlier effective date, the Board finds that an examination was not necessary, as the evidence is sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2010).  Specifically, oftentimes the evidence necessary to determine whether an earlier effective date is warranted is already in the claims file.  That is the situation with this case.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim for increase and did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  


I.  Analysis

The Veteran argues that he warrants an earlier effective date for the assignment of a 100 percent evaluation for depression, not otherwise specified, with psychotic features.  He argues that the effective date should go back to July 31, 2001, when he was initially granted service connection for depressive disorder.  At the June 2011 Board hearing, the Veteran testified that his symptoms had remained at the same severity since service connection had been awarded.  He noted that he had been assigned a 50 percent evaluation for the psychiatric disorder when he was in receipt of pension benefits (which was prior to the award of service connection for the psychiatric disorder), but then had been assigned a 10 percent evaluation for the psychiatric disorder once service connection was awarded, which he argued did not make sense.  The Veteran testified he had not been hospitalized for the psychiatric disorder since service connection had been awarded.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date for a claim for increase will be the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. §§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) (2010); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

A decision of a duly constituted rating agency or other agency of original jurisdiction shall be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, addressing major depressive disorder, the criteria for a 100 percent evaluation are as follows: 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives; own occupation, or own name.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of an effective date earlier than March 11, 2008, for the award of a 100 percent evaluation for depression, not otherwise specified, with psychotic features.  The reasons follow.

Initially, it must be noted that following the February 2004 rating decision, which awarded service connection for depressive disorder and assigned a 10 percent evaluation, effective July 31, 2001, the Veteran did not appeal that decision-either the evaluation assigned or the effective date.  Thus, that rating decision is now final and can be attacked only on the basis of clear and unmistakable error (CUE).  Applicable regulations provide that a claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  There has been no specific allegation by the Veteran or his representative of clear and unmistakable error in the February 2004 rating decision.  Thus, an effective date going back to July 31, 2001, for the award of the 100 percent evaluation is legally precluded.

The Veteran next submitted a claim for an increased evaluation in June 2006.  In a June 2007 rating decision, the RO increased the evaluation to 30 percent for his depressive disorder effective from June 26, 2006.  While the Veteran submitted statements within one year of the June 2007 rating decision, the Board finds as fact that the Veteran did not appeal the June 2007 rating decision.  For example, on November 6, 2007, VA received a statement from the Veteran's representative requesting "reconsideration" of the June 2007 rating decision as to the 30 percent evaluation assigned.  Requesting reconsideration of a rating decision is not the same as expressing disagreement, particularly when the statement is from a service representative, who is familiar with VA law requiring that the appellant express disagreement with a rating decision if there is an intent to appeal the rating decision.  See 38 C.F.R. § 20.201 (While special wording is not required, a notice of disagreement must be in terms that can be "reasonably construed" as disagreement with a determination and a desire for appellate review.); See also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced).   In reading through the November 2007 statement, the Board does not find that the representative was seeking appellate review.  Instead, it appears that he was filing a new claim for an increased evaluation.  

Further supporting this conclusion is the fact that VA wrote to the Veteran in December 2007 (in response to the November 2007 letter) and asked that he submit additional evidence in order for it to reconsider the June 2007 rating decision.  See December 2007 letter.  Thus, the Veteran and his representative were put on notice that the RO did not construe the November 2007 statement as a notice of disagreement regarding the June 2007 rating decision because it requested that the Veteran submit additional evidence to support the claim versus issue a statement of the case (the latter would have indicated the RO construed the November 2007 statement as a notice of disagreement).  

Following the December 2007 letter, the Veteran, through his representative, submitted additional material "in support of the pending claim" for an increased rating for the psychiatric disorder.  See March 2008 statement.  This is yet additional evidence that the Veteran and his representative did not intend to appeal the June 2007 rating decision, as they did not (1) express disagreement with the June 2007 rating decision and/or (2) correct the RO's construing the November 2007 statement as a claim for increase in the March 2008 statement.  Id.  In fact, by stating that they were submitting the additional evidence to support the pending claim, the Veteran and his representative indicated that they viewed the November 2007 submission as a claim for an increased evaluation.

In a June 12, 2008, statement, which was received just within one year of the June 2007 rating decision, the Veteran, through his representative, submitted yet another request for reconsideration of the June 2007 rating decision.  Like the November 2007 statement, this statement did not state that the Veteran disagreed with the June 2007 rating decision or that the Veteran was seeking appellate review.  Again, this statement was from a service representative, who had knowledge of the type of statement that is needed for it to be construed as a notice of disagreement.  Because the representative did not express disagreement with the June 2007 rating decision or demonstrate an intent to seek appellate review, the Board finds that the June 2008 statement was not a notice of disagreement in response to the June 2007 rating decision.  

As none of the November 2007, March 2008, and June 2008 statements constitute a notice of disagreement, the June 2007 rating decision became final.  Thus, that rating decision can be attacked only on the basis of clear and unmistakable error.  There has been no allegation by the Veteran or his representative of clear and unmistakable error in the June 2007 rating decision.  Thus, an effective date back to June 2006 for the award of the 100 percent evaluation is legally precluded.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The RO has determined that the date of the claim for increase is March 11, 2008.  The Board disagrees and finds that the date of the claim for increase is November 6, 2007, as that was when the first statement was received following the June 2007 rating decision indicating the Veteran wanted a higher evaluation than what was currently assigned.  The Board notes that just because there was a rating decision issued within one year prior to the November 2007 informal claim for increase does not preclude an effective date earlier than June 2007 for the 100 percent evaluation.  See Hazan, 10 Vet. App. 511 (1997) (Board is required to review all evidence of record in determining effective date for increased rating).

Again, the date of the current claim for increase was received on November 6, 2007.  The Board must determine if entitlement to a 100 percent evaluation was shown between November 2006 (one year prior to the date of claim) and March 2008 (the current effective date).  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board finds that the facts do not establish a basis to award a 100 percent evaluation during that time period.  There are treatment records dated from December 2006 to October 2007 showing treatment for the service-connected psychiatric disorder, but these treatment records fail to show symptoms such as or similar to those described under the 100 percent evaluation.  For example, in December 2006, the Veteran went to VA in order to be treated for his psychiatric disorder.  He noted that therapy in the past had been effective.  The Veteran was able to articulate his interest in seeking treatment.  In January 2007, the Veteran reported that he had not used drugs since June 2006.  In February 2007, the examiner stated the Veteran was alert and oriented times three, and his speech was normal in rate and coherent in content.  There was no evidence of agitation or violence.  The examiner described the Veteran as calm, pleasant, and cooperative.  He was adequately dressed and groomed.  His affect was appropriate, and his mood was described as "euthymic."  The Veteran denied feeling depressed or having hallucinations, delusions, or paranoid ideas.  His insight and judgment were adequate.  

In May 2007, the examiner described the Veteran as neatly groomed with normal behavior.  He stated the Veteran was not hostile or belligerent.  The Veteran's speech was spontaneous, logical, and not pressured.  There were no flight of ideas or looseness of associations.  The Veteran again denied any hallucinations, delusions, paranoid thoughts, or ideas of reference.  The examiner stated the Veteran was not homicidal or suicidal.  There was some anxiety, but the Veteran was oriented times four and alert.  In a separate May 2007 VA treatment record, the Veteran admitted to suicidal ideation secondary to despair and frustration.  The Veteran reported back pain, groin pain, and marital conflict, and indicated that he was feeling helpless or hopeless.  

In July 2007, the Veteran also reported feeling depressed and frustrated, although he reported feeling better.  In October 2007, the Veteran stated he was feeling better and sleeping better and described himself as "happy," and the examiner described the Veteran as being optimistic.  The description of the Veteran's mental status was almost identical to that reported in the February 2007 VA treatment record (described above).  The Veteran reported he was looking forward to starting school once he addressed some medical problems.

The above-described symptoms do not show gross impairment in thought processes or communication.  In fact, the description of the Veteran's symptoms in the VA treatment records refutes such a finding.  The Veteran consistently denied delusions and hallucinations.  There was no evidence of grossly inappropriate behavior or evidence that the Veteran was in persistent danger of hurting others.  The examiners's descriptions of the Veteran being euthymic, having normal behavior, being calm, pleasant, and cooperative, and there being no evidence of agitation or violence are evidence against both grossly inappropriate behavior and being in persistent danger of hurting others.  The Veteran has been consistently described as being oriented and alert, which is also evidence against disorientation to time and place.  The Veteran's grooming has been described as adequate or neat, which is further evidence against intermittent inability to perform activities of daily living, such as personal hygiene.  There is no evidence of memory loss for names of close relatives, own occupation, and own name.  In May 2007, the Veteran was able to state his social security number, date of birth, and address.  

The Board is aware that the symptoms listed under the 100 percent evaluation are examples of the types and degree of symptoms that would warrant such evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the criteria described under the 100 percent evaluation indicate a more serious disability than the Veteran demonstrated prior to March 11, 2008.  In reading through the medical records, one would not conclude that the Veteran's symptoms resembled the severity of those described under the 100 percent evaluation for the reasons described above.  

The Veteran has alleged that he has been unable to work due to the psychiatric disorder since at least 2001.  The Board has accorded the Veteran's report of such fact lessened probative value because it finds the Veteran's statements are not credible for several reasons.  For example, the Veteran has reported inconsistent facts regarding his education level.  In a March 2001 Social Security application, he indicated he had a GED.  See Form SSA-3368-BK, Section 7 on page 8.  The Veteran reported these facts under penalty of perjury.  Id. at page 10.  On another Social Security application, submitted in January 2002 (less than one year later), the Veteran reported he had obtained a GED and attended one year of college.  See Form SSA-3368-BK, Section 7 on page 8.  He wrote that he received the one year of college in 1982.  Thus, it was not as though he received the college education between the March 2001 application and the January 2002 application.  The Veteran also reported this fact under penalty of perjury.  Id. at page 10.  

In a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received in November 2006, the Veteran reported having obtained an education level of one year of college.  See Item # 21.  However, when he submitted another VA Form 21-8940 in July 2008, he indicated that he had completed high school only (i.e., he failed to report having attended college for one year).  These reports of facts are inconsistent and weight against the Veteran's credibility.  

Along these lines, there are other discrepancies in the Veteran's report of facts in these documents.  In the March 2002 Social Security application, the Veteran indicated he had worked as an HVAC (heating, ventilation, and air conditioning) mechanic from 1991 to 1997 for nine hours a day, five days a week.  See Form SSA-3368-BK, Section 3, on page 3.  Thus, for six years the Veteran reported he worked full-time.  In the VA Form 21-8940 received in July 2008, the Veteran indicated he had stopped working as an HVAC mechanic in 1995, which is inconsistent with what he reported to the Social Security Administration.  This inconsistency casts further doubt on the Veteran's credibility.  

In the March 2002 Social Security application, the Veteran claimed he worked 15 hours a week (three hours per day, five days a week).  In the November 2006 VA Form 21-8940, the Veteran reported he worked 40 hours a week for same employer.  In the July 2008 VA Form 21-8940, the Veteran claimed he worked 30 hours a week.  Thus, in three, different documents regarding the same job, the Veteran reported a variance of weekly hours.  The Veteran worked at the company for less than four months.  This is yet another inconsistency reported by the Veteran.

In the November 2006 VA Form 21-8940, the Veteran stated that the most money he had earned in one year was $15,000 in 1995, yet in the July 2008 VA Form 21-8940, the Veteran wrote that the most money he had earned in one year was $25,000 in 1993.  These are inconsistent facts.  In the July 2008 VA Form 21-8940, the Veteran claimed he was too disabled to work as of 1995, yet in the Social Security application, the Veteran showed he was able to work 40 hours a week from 1995 until 1997.  These are inconsistent statements, and they further calls the Veteran's credibility into question.  

Because of the multiple discrepancies in these documents-all of which should essentially be consistent with each other since they all relate to the same set of facts (the Veteran's employment history)-the Board accords the Veteran's statements as to the severity of his disability and his ability to work no probative value.  Under penalty of perjury, the Veteran provided two different education levels in less than one year.  

While the Veteran undoubtedly had some industrial impairment as a result of his service-connected psychiatric disorder, as evidenced by his 30 percent disability evaluation, the evidence does not show that the disorder rendered unemployable. The Board would note that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1.  Therefore, the Board concludes that the Veteran did not have total occupational impairment prior to March 11, 2008, dur to his depressive disorder.  

Adding to this credibility finding is the fact that, when VA notified the Veteran that he had been awarded pension benefits in November 2002, he was informed that it used the value of $0 for Social Security benefits in calculating his annual income.  See November 2002 letter.  He was advised that he was responsible for telling VA "right away" if his income changed (VA specifically mentioned "Social Security Benefits").  Id. on pages 2-3.  VA attached VA Form 21-8768, Disability Pension Award Attachment-Important Information, to that letter, which reiterated the fact that any change in the Veteran's income would impact pension benefits.  The Veteran was awarded Social Security disability benefits in 2003 (effective back to 2001), and he did not report the award to VA until 2007.  This also goes towards the Veteran's credibility in that he continued to receive VA pension benefits even though his income had changed after being awarded Social Security Administration benefits, and he failed to report that fact to VA.  

In March 2002 and August 2002, the Social Security Administration found that the Veteran was not totally disabled due to chronic liver disease and cirrhosis and mood disorders.  It appears it subsequently found the Veteran was disabled in August 2003 due to hepatitis C and degenerative disc disease, which is evidence against a finding that the psychiatric disorder caused the Veteran's inability to work.  Further, when the Veteran was examined in May 2007, the examiner assigned a global assessment of functioning score of 55, which contemplates no more than moderate difficulty in social, occupational, or school functioning.  Diagnostic and Statistical Manual of Mental Disorders 46-47 (4th ed. 1994).  This is further evidence against a finding that the service-connected depression, not otherwise specified, with psychotic features, was 100 percent disabling prior to March 11, 2008.  

Lastly, in the August 2008 VA examination report, the examiner stated that she thought the Veteran would not be able to function in full-time employment, noting the Veteran had a history of multiple hospitalizations and ongoing thoughts of suicide.  The Board notes that the Veteran had not been hospitalized for the psychiatric disorder since 1996-a period of more than 10 years.  During that examination, the Veteran reported increased suicidal thoughts, "seeing things," and the refusal to go into stores because of paranoia.  However, one week prior to the VA examination, the Veteran denied suicidal ideas or plans.  See August 18, 2008 VA outpatient treatment report; see also June 2008 VA outpatient treatment report (showing exact same finding).  The Veteran had consistently denied hallucinations, delusions, and paranoia prior to this examination, which includes one week before the August 2008 VA examination.  See id. ("No evidence of overt psychosis and denies [audio/visual] hallucinations or delusional or paranoid ideas. . . .  [V]eteran does not demonstrate signs or symptoms of suicidal ideations/behaviors that would suggest the need for intervention and/or further evaluation.").  It must be noted that in the August 2008 VA treatment record, the examiner noted that the Veteran's mood was stable and the Veteran denied feeling depressed.  The examiner described the Veteran as calm, pleasant, and cooperative and found that the Veteran's psychiatric disorder was well controlled on medication.  Id.

The Veteran began reporting the increased symptomatology one day prior to the August 2008 VA examination.  See August 24, 2008 VA outpatient treatment report.  When the August 2008 VA examiner rendered the opinion regarding the Veteran's ability to work, she based it, at least in part, on the Veteran's own statements as to the worsening of his symptoms.  However, his report of worsening symptoms is not credible in the Board's opinion due to the multiple inconsistent statements he has made throughout the record.  Thus, the Board accords her opinion less probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises).  Therefore, the Board finds that the Veteran did not have total occupational impairment due to service-connected depression, not otherwise specified, with psychotic features prior to March 11, 2008.  

While the Board has found that the date of claim is prior to the RO's determination as to the date of claim, the issue before the Board is whether the evidence establishes entitlement to a 100 percent evaluation prior to March 11, 2008 for the service-connected psychiatric disorder.  For all the reasons described above, the Board finds that the preponderance of the evidence is against entitlement to an effective date earlier than March 11, 2008, for the award of a 100 percent evaluation for depression, not otherwise specified, with psychotic features.  The benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date earlier than March 11, 2008, for the assignment of a 100 percent evaluation for depression, not otherwise specified, with psychotic features is denied.



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


